UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1068


REINE MONIQUE THIEMELE WODIE,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of An Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2015         Decided:   September 30, 2015


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Blair T.
O’Connor, Assistant Director, Scott M. Marconda, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reine Monique Thiemele Wodie, a native and citizen of the

Ivory Coast, petitions for review of an order of the Board of

Immigration      Appeals       (Board)     dismissing              her        appeal    of   the

Immigration      Judge’s       denial     of       Wodie’s    requests           for    asylum,

withholding      of   removal,      and    protection          under          the    Convention

Against    Torture.           We   have    thoroughly          reviewed          the    record,

including the transcript of Wodie’s merits hearing, her asylum

application, and all supporting evidence.                          We conclude that the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),    and    that     substantial         evidence       supports           the    Board’s

decision.    See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,        we    deny     the        petition    for        review       for   the

reasons stated by the Board.               See In re: Wodie (B.I.A. Dec. 19,

2014).     We dispense with oral argument because the facts and

legal    contentions     are       adequately        presented           in    the     materials

before    this   court    and      argument        would     not    aid       the    decisional

process.



                                                                              PETITION DENIED




                                               2